Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 8, 2017
(the “Effective Date”), between Cannabics Pharmaceuticals Inc., a Nevada
corporation (the “Company”), and D-Beta One EQ, Ltd (the “Investor”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Investor, and the Investor desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I.
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.4.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Additional Shares” shall mean the 1,500,000 additional shares to which the
Investor shall be entitled to purchase hereunder as described in Section 2.8.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Aggregate Purchase Amount” means $3,000,000.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Purchased Shares.

 

“Closing Date” means a Settlement Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

 

 

 



 1 

 

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means SRK Kronengold Law Offices.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) take action to facilitate a purchase, tender or
exchange offer by another Person that is accepted by the holders of more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify its Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

 

 

 



 2 

 

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to the Investor at the Closing.

 

“Purchase Price” shall be $1.00

 

“Purchased Shares” means 3,000,000 of duly authorized, validly issued, fully
paid and nonassessable shares of Common Stock purchased pursuant to the Sale and
Purchase Notice hereunder.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-216845 which registers the sale of the Shares to the
Investor.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Sale and Purchase Exercise Date” shall have the meaning assigned to such term
in Section 2.2 hereof.

 

“Sale and Purchase Notice” shall have the meaning assigned to such term in
Section 2.2 hereof.

 

“Sanctions” means any sanctions administered or enforced by U.S. Department of
Treasury’s Office of Office of Foreign Asset Control of the U.S. Department of
Treasury from time to time (“OFAC”) or the U.S. State Department, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority.

 

“Sanction Programs” means a country or territory that is, or whose government
is, the subject of OFAC’s sanctions programs (including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to the Investor
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” shall mean the OTC Markets, the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, whichever is at the time the principal trading exchange or market for
the Common Stock.

 

 

 



 3 

 

 

“Transaction Documents” means this Agreement, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means ClearTrust, LLC, the current transfer agent of the
Company, with a mailing address of 16540 Pointe Village Dr., Suite 210, Lutz,
Florida 33558 and a telephone number of (813) 235-4490, and e-mail of
inbox@cleartrusttransfer.com and any successor transfer agent of the Company.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.10(b).

 

ARTICLE II.
PURCHASE AND SALE; DRAWDOWN

 

2.1              Sale and Purchase of Stock.  Upon the terms and subject to the
conditions of this Agreement, on the Effective Date, the Company will issue and
sell to the Investor, and the Investor shall purchase from the Company,
3,000,000 duly authorized, validly issued, fully paid and nonassessable shares
of Common Stock (also referred to as the “Purchased Shares”) at a purchase price
of $1.00 per share (also referred to as the “Purchase Price”) for an aggregate
purchase price of $3,000,000 (also referred to as the “Aggregate Purchase
Amount”), by the delivery to the Investor of a Sale and Purchase Notice as
provided below.

 

2.2              Sale and Purchase Notice.  On the Effective Date and concurrent
with the execution of this Agreement, the Company shall provide to the Investor
a Sale and Purchase Notice, substantially in the form attached hereto as Exhibit
A (the “Sale and Purchase Notice”), which Sale and Purchase Notice shall become
effective at 9:30 a.m. (New York City time) on the first Trading Day after the
date specified in the Sale and Purchase Notice. The date on which the Company
delivers the Sale and Purchase Notice in accordance with this Section 2.2 shall
be known as the Sale and Purchase Date (the “Sale and Purchase Date”). The Sale
and Purchase Notice shall specify the sale of 3,000,000 Shares to be purchased
by the Investor at a Purchase Price of $1.00 per share. Upon the terms and
subject to the conditions of this Agreement, the Investor is obligated to accept
each Sale and Purchase Notice prepared and delivered in accordance with the
provisions of this Agreement and on the applicable Settlement Date shall
purchase from the Company the Shares subject to such Sale and Purchase Notice at
the Purchase Price.

 

2.3              Settlement. The payment for, against simultaneous delivery of,
Shares in respect of such Sale and Purchase Notice shall be settled not later
than the 2nd Business Day following the date of Sale and Purchase Notice (the
“Settlement Date”). On such Settlement Date, the Company shall, or shall cause
its transfer agent to, electronically transfer the Shares purchased by the
Investor by crediting the Investor’s or its designees’ account (provided the
Investor shall have given the Company written notice of such designee prior to
the Settlement Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system, which Shares shall be freely tradable and transferable and without
restriction on resale pursuant to the Prospectus Supplement, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided  that if the Shares are
received by the Investor later than 1:00 p.m., New York City time, payment
therefor shall be made with next day funds.

 

2.4               Certain Limitations. Notwithstanding anything to the contrary
contained in this Agreement, such number of shares to be purchased by the
Investor hereunder shall not, when aggregated with all other shares of Common
Stock then beneficially owned (as calculated pursuant to Section 13(d) of the
Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates, result in the beneficial ownership by the Investor or any of its
Affiliates of more than 9.99% of the then issued and outstanding shares of
Common Stock (the “Ownership Limitation”).

 

2.5              In the event such Sale and Purchase Notice issued hereunder
would cause the aggregate number of shares of Common Stock then beneficially
owned (as calculated pursuant to Section 13(d) of the Exchange Act and Rule
13d-3 promulgated thereunder) by the Investor and its Affiliates to exceed the
Ownership Limitation, such number of Shares to be issued pursuant to the Sale
and Purchase Notice shall be reduced by such number of shares of Common Stock
otherwise issuable pursuant to such Sale and Purchase Notice, together with all
shares of Common Stock then beneficially owned by the Investor and its
Affiliates, so that the Ownership Limitation is not exceeded

 

2.6              Closing Date; Settlement Dates. This Agreement shall become
effective and binding upon the delivery of counterpart signature pages of this
Agreement executed by each of the parties hereto and thereto, and the delivery
of all other documents, instruments and writings required to be delivered at the
Closing, in each case as provided in Article II on the Effective Date.

 

 

 



 4 

 

 

2.7              Initial Public Announcements and Required Filings.  The Company
shall, immediately following settlement of the Sale and Purchase Notice, at or
before 8:30 a.m., New York City time, on the second Trading Day after the
Effective Date, issue a press release (the “Press Release”) reasonably
acceptable to the Investor disclosing the execution of this Agreement by the
Company and the Investor and the issuance of the Shares to the Investor, and
briefly describing the transactions contemplated thereby. At or before 8:30
a.m., New York City time, on the second Trading Day following the Effective
Date, the Company shall file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by the Transaction Documents in
the form required by the Exchange Act and attaching copies of each of this
Agreement and the Press Release as exhibits thereto (including all exhibits
thereto, the “Current Report”). The Company shall provide the Investor a
reasonable opportunity to comment on a draft of the Current Report prior to
filing the Current Report with the Commission, shall give due consideration to
all such comments. From and after the issuance of the Press Release and the
filing of the Current Report, the Company shall have disclosed all material,
nonpublic information delivered to the Investor (or the Investor’s
representatives or agents) by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees, agents or representatives (if
any) in connection with the transactions contemplated by the Transaction
Documents. The Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 2.7, the Investor will maintain the confidentiality of
all disclosures made to it in connection with the transactions contemplated by
the Transaction Documents (including the existence and terms of the
transactions), except that the Investor may disclose the terms of such
transactions to its financial, accounting and legal advisors (provided that the
Investor directs such Persons to maintain the confidentiality of such
information). At or before 8:30 a.m. (New York City time) on the 2nd Trading Day
immediately following the Effective Date, the Company shall file with the
Commission in accordance with Rule 424(b) under the Securities Act the
Prospectus Supplement to be used in connection with sales pursuant to the
Registration Statement of Shares under this Agreement and of shares of Common
Stock of the Company previously sold to the Investor.

 

2.8              Additional Shares.

 

(a)               For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Investor is entitled, subject
to the terms set forth below, to purchase from the Company upon issuance of an
Additional Share Notice to the Company, in the form attached hereto as Exhibit B
(the “Additional Share Subscription Notice”), at any time or times on or after
the date hereof, but not after May 7, 2018 (the “Expiration Date”) at its sole
discretion, in whole or in part, 1,500,000 fully paid and nonassessable shares
of Common Stock of the Company (the “Additional Shares”) at a purchase price of
$2.00 per share (the “Additional Share Subscription Price”) provided, however,
that in no event shall the Investor be entitled to such number of Additional
Shares in excess of that number of shares of the Company’s Common Stock which,
upon giving effect to such acquisition, would cause the aggregate number of
shares of Common Stock beneficially owned by the Investor and its affiliates to
exceed 9.99% of the outstanding shares of the Common Stock following such
exercise, except within sixty (60) days of the Expiration Date (however, such
restriction may be waived by Investor (but only as to itself and not to any
other holder) upon not less than 65 days prior notice to the Company). For
purposes of the foregoing proviso, the aggregate number of shares of Common
Stock beneficially owned by the Investor and its affiliates shall include the
number of shares of Common Stock to be issued pursuant to an Additional Share
Notice issued to the Company with respect to which the determination of such
proviso is being made, but in the event of an Additional Share Notice in an
amount less than 1,500,000 shall not exclude such Additional Shares not being
requested by the Investor which would be issuable upon subsequent Additional
Share Notices. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Section, in determining the number of outstanding shares of Common Stock
the Investor may rely on the number of outstanding shares of Common Stock as
reflected in (1) the Company’s most recent Form 10-QSB or Form 10-KSB, as the
case may be, (2) a more recent public announcement by the Company or (3) any
other public filing by the Company or its transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written request of the
Investor, the Company shall promptly, but in no event later than 1 Business Day
following the receipt of such notice, confirm in writing to the Investor the
number of shares of Common Stock then outstanding.

 

(b)               Subject to the terms and conditions hereof, this Agreement, in
the event the Investor has issued to the Company an Additional Share
Subscription Notice, which notice shall specify the number of Additional Shares
to be purchased and such Additional Shares are freely tradeable and without
restriction on resale pursuant to the Prospectus Supplement or otherwise
registered, payment to the Company of an amount equal to the Additional Share
Purchase Price applicable to the number of Additional Shares being purchased,
multiplied by the number of Additional Shares (at the applicable Additional
Share Purchase Price) which the Investor is purchasing (the “Aggregate
Additional Share Purchase Price”) shall be made in cash or by wire transfer of
immediately available funds to the Company as described in Section 2.9 below
(“Cash Basis Purchase”).

 

(c)               Such Additional Shares shall be deemed fully earned as of the
date hereof.


 


 

 



 5 

 

 

2.9              Settlement of Additional Shares.

 

(a)               Cash Basis Purchase. In the event the Investor has submitted
to the Company an Additional Share Subscription Notice on a Cash Basis Purchase,
the payment for, against simultaneous delivery of, the Additional Shares shall
be settled not later than the 5th Business Day following the date of the
Additional Shares Notice (the “Additional Shares Settlement Date”). On such
Additional Shares Settlement Date, the Company shall, or shall cause its
transfer agent to, electronically transfer the Additional Shares to the Investor
by crediting the Investor’s or its designees’ account (provided the Investor
shall have given the Company written notice of such designee prior to the
Settlement Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system, which such Additional Shares shall be freely tradable and transferable
and without restriction on resale pursuant to the Prospectus Supplement or
otherwise, against simultaneous payment therefor to the Company’s designated
account by wire transfer of immediately available funds; provided that if the
Additional Shares are received by the Investor later than 1:00 p.m., New York
City time, payment therefor shall be made with next day funds.

 

(b)               Upon delivery of the Additional Share Subscription Notice and
Aggregate Additional Share Purchase Price upon a Cash-Basis Purchase the
Investor shall be deemed for all corporate purposes to have become the holder of
record of the Additional Shares with respect to which an Additional Share
Subscription Notice has been submitted.

 

2.10          Deliveries.

 

(a)               On or prior to the Effective Date, the Company shall deliver
or cause to be delivered to the Investor the following:

 

(i)                 this Agreement duly executed by the Company;

 

(ii)              the Prospectus and Prospectus Supplement (which may be
delivered in accordance with Rule 172 under the Securities Act) which shall
include for registration under the Registration Statement all shares previously
acquired by the Investor or its Affiliates, such Purchased Shares and the
Additional Shares; and

 

(iii)            the Press Release, Current Report and Prospectus Supplement to
be filed hereunder.

 

(b)               On or prior to the Effective Date, the Investor shall deliver
or cause to be delivered to the Company the following:

 

(i)                 this Agreement duly executed by such Investor; and

 

(ii)              countersigned Sale and Purchase Notice.

 

2.11          Closing Conditions.

 

(a)       The obligations of the Company hereunder in connection with the sale
and purchase of the Shares hereunder are subject to the following conditions
being met:

 

(i)                 the accuracy in all material respects on the Closing Date of
the representations and warranties of the Investor contained herein (unless as
of a specific date therein);

 

(ii)              all obligations, covenants and agreements of the Investor
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(iii)            the delivery by the Investor of the items set forth in Section
2.2(b) of this Agreement;

 

 

 



 6 

 

 

(b)               The respective obligations of the Investor hereunder in
connection with the sale and purchase of the Shares hereunder are subject to the
following conditions being met on the Effective Date and Closing Date,
respectively:

 

(i)                 the accuracy in all material respects (except that any
representation and warranty that is qualified as to "materiality" or "Material
Adverse Effect” shall be true and correct in all respects) when made and on the
Closing Date of the representations and warranties of the Company contained
herein (except for those which by their terms specifically refer to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that any representation and warranty
that is qualified as to "materiality" or "Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date);

 

(ii)              all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

 

(iii)            the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

 

(iv)             there shall have been no Material Adverse Effect with respect
to the Company since the date hereof; and

 

(v)               from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Investor, makes it
impracticable or inadvisable to purchase the Securities at the Closing.

 

(vi)             The Investor shall have received an opinion of counsel dated as
of the Effective Date, from counsel for the Company and its subsidiaries, in the
form set forth on Exhibit C.

 

(vii)          Delivery of such officer’s and secretary’s certificates and
consents of the board of directors of the Company and its stockholders (if
required) as may reasonably be requested by the Investor;

 

(viii)        The Registration Statement shall be effective, and the Investor
shall be permitted to utilize the Prospectus therein to resell (a) all of the
Shares issuable pursuant to this Agreement, and (b) all of the shares of the
Company’s Common Stock previously sold and issued to the Investor,

 

(ix)             So long as the Investor holds Shares of the Company's Common
Stock acquired hereunder or such shares previously issued to the Investor, and
such shares are not eligible for resale pursuant to an exemption from
registration, the Company shall maintain the Registration Statement effective,
so that the Investor shall be permitted to utilize the Prospectus therein to
resell (a) all of the Shares issuable pursuant to this Agreement, and (b) all of
the shares of the Company’s Common Stock previously sold and issued to the
Investor; and

 

(x)               None of the following events shall have occurred and be
continuing: (a) receipt of any request by the Commission or any other federal or
state governmental authority for any additional information relating to the
Registration Statement, the Prospectus or any Prospectus Supplement, or for any
amendment of or supplement to the Registration Statement, the Prospectus, or any
Prospectus Supplement; (b) the issuance by the Commission or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the suspension of qualification
or exemption from qualification of the Securities for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; or (c) the occurrence of any event or the existence of any
condition or state of facts, which makes any statement of a material fact made
in the Registration Statement, the Prospectus or any Prospectus Supplement
untrue or which requires the making of any additions to or changes to the
statements then made in the Registration Statement, the Prospectus or any
Prospectus Supplement in order to state a material fact required by the
Securities Act to be stated therein or necessary in order to make the statements
then made therein (in the case of the Prospectus or any Prospectus Supplement,
in light of the circumstances under which they were made) not misleading, or
which requires an amendment to the Registration Statement or a supplement to the
Prospectus or any Prospectus Supplement to comply with the Securities Act or any
other law (other than the transactions contemplated by the applicable Sale and
Purchase Notice and the settlement thereof). The Company shall have no knowledge
of any event that could reasonably be expected to have the effect of causing the
suspension of the effectiveness of the Registration Statement or the prohibition
or suspension of the use of the Prospectus or any Prospectus Supplement in
connection with the resale of the Registrable Securities by the Investor.

 

 

 



 7 

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules and in the SEC Reports, which SEC Reports and
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein, the Company hereby makes the following
representations and warranties to the Investor:

 

(a)               Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, all other references
to the Subsidiaries or any of them in the Transaction Documents shall be
disregarded. Other than as contemplated by the Transaction Documents, there are
no outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock that would have a dilutive effect
on the Company’s ownership of its subsidiaries. Other than as contemplated by
the Transaction Documents, neither the Company nor any subsidiary is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Neither the Company nor any subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary

 

(b)               Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals. Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 



 8 

 

 

(d)               No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(e)               Filings, Consents and Approvals. The Company, to the best of
its knowledge, is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) the filing with the Commission of the Prospectus
Supplement, (iii) application(s) to each applicable Trading Market for the
listing of the Securities for trading thereon in the time and manner required
thereby and (iv) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 

(f)                Issuance of the Securities; Registration. The Securities are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Company
has prepared and filed the Registration Statement in conformity with the
requirements of the Securities Act, which became effective on April 21, 2017
(the “Effective Date”), including the Prospectus, and such amendments and
supplements thereto as may have been required to the date of this Agreement. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the rules and regulations of the Commission, proposes to file the
Prospectus, with the Commission pursuant to Rule 424(b). At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at the Closing Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at time the Prospectus
or any amendment or supplement thereto was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(g)               Capitalization. The capitalization of the Company is as set
forth on Schedule 3.1(g). Except as set forth on Schedule 3.1(g), the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans,
issuances under Stock Consultant Plan or other stock payments for services and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except as disclosed in the SEC Reports and as set
forth on Schedule 3.1(g), there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investor) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

 

 



 9 

 

 

(h)               SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, to the best of the Company’s knowledge,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. To the best of the Company’s knowledge, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i)                 Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective business,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one (1) Trading Day prior to the date that this
representation is made.

 

(j)                 Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k)               Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

 



 10 

 

 

(l)                 Compliance. To the best of the Company’s knowledge, neither
the Company nor any Subsidiary: (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company or any Subsidiary under),
nor has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or governmental body or (iii) is or has been in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.

 

(m)             Regulatory Permits. To the best of the Company’s knowledge, the
Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

(n)               Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to all real property owned by them and good
and marketable title in all personal property owned by them that is material to
the business of the Company and the Subsidiaries, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

 

(o)               Patents and Trademarks. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(p)               Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against losses and risks,
including, but not limited to, directors and officers insurance coverage.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(q)               Transactions with Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

 

 

 



 11 

 

 

(r)                Sarbanes-Oxley; Internal Accounting Controls. The Company is
in material compliance with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(s)                Certain Fees. Except as set forth in the Prospectus
Supplement, no brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Investor shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.

 

(t)                 Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 

(u)               Registration Rights. Except as set forth on Schedule 3.1(u)
herein, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company.

 

(v)               Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

(w)             Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms, to the best of its knowledge, that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Prospectus
Supplement. The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. As of
the Effective Date, and as of the Closing, the Prospectus Supplement did not and
will not (and any amendment or supplement thereto, at the date thereof, and on a
Closing date, will not) contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that no Investor makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.

 

 

 



 12 

 

 

(x)               No Integrated Offering. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of any applicable shareholder approval provisions of any
Trading Market on which any of the securities of the Company are listed or
designated.

 

(y)               Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(y) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

(z)               Tax Status. The Company and each of its Subsidiaries (i) has
filed all necessary federal, state and foreign income and franchise tax returns
or has duly requested extensions thereof, except for those the failure of which
to file would not have a Material Adverse Effect, (ii) has paid all federal,
state, local and foreign taxes due and payable for which it is liable, except to
the extent that any such taxes are being contested in good faith and by
appropriate proceedings, except for such taxes the failure of which to pay would
not have a Material Adverse Effect, and (iii) does not have any tax deficiency
or claims outstanding or assessed or, to the Company’s knowledge, proposed
against it which would have a Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company and its Subsidiaries know of no
basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the Code.

 

(aa)            ERISA. No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan by the Company or any of its
Subsidiaries which has had or would have a Material Adverse Effect.  No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Securities hereunder shall not result in any of the foregoing events.  Each
Plan is in compliance in all material respects with applicable law, including
ERISA and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications.  As
used in this Section, the term “Plan” shall mean an “employee pension benefit
plan” (as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.

 

 

 



 13 

 

 

(bb)           Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(cc)            Accountants. The Company’s accounting firm is set forth on
Schedule 3.1(bb). To the knowledge and belief of the Company, such accounting
firm is a registered public accounting firm as required by the Exchange.

 

(dd)           Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length Investor with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Investor is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Investor or any of
their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ee)            Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent, if any, in connection with
the placement of the Securities.

 

(ff)              Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in either the Prospectus or the Prospectus Supplement
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

(gg)           Statistical and Market-Related Data. Any third-party statistical
and market-related data included or incorporated by reference in a Registration
Statement, a Prospectus or the Prospectus Supplement are based on or derived
from sources that the Company believes to be reliable and accurate.

 

(hh)           FCPA. Neither the Company nor, to the knowledge of the Company,
any director, officer, agent, employee or affiliate of the Company is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder; and the Company and, to the
knowledge of the Company, its affiliates have instituted and maintain policies
and procedures reasonably designed to ensure continued compliance therewith.

 

 

 

 

 



 14 

 

 

(ii)              OFAC and Sanctions. Neither the Company nor, to the knowledge
of the Company, any director, officer, agent, employee or Subsidiary or
Affiliate of the Company is a person or entity (“Person”) that is, or is owned
or controlled by a Person that is:

 

(1)on the list of Specially Designated Nationals and Blocked Persons maintained
by the U.S. Department of Treasury’s Office of Office of Foreign Asset Control
of the U.S. Department of Treasury from time to time (“OFAC”);

 

(2)the subject of any sanctions administered or enforced by OFAC or the U.S.
State Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(3)has a place of business or is operating, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions programs
(including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and
Syria) (“Sanctions Programs”).

 

(jj)              Use of Proceeds. Neither the Company nor, any director,
officer, agent, employee or Subsidiary or Affiliate of the Company will directly
or indirectly use the proceeds of the offering of the transactions contemplated
hereby, or lend, contribute, facilitate or otherwise make available such
proceeds to any Person, joint venture partner or other person:

 

(1)to fund or finance any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions or Sanctions Programs; or

 

(2)in any other manner that will result in a violation of Sanctions.

 

(kk)           U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries or Affiliates has to the best of the Company’s knowledge
ever been a U.S. real property holding corporation within the meaning of Section
897 of the Internal Revenue Code of 1986, as amended, and shall so certify upon
the Investor’s request.

 

(ll)              Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, 5% or
more of the outstanding shares of any class of voting securities or 25% or more
of the total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or Affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(mm)      No Unlawful Payments. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its Subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

(nn)           Anti-Money Laundering. The operations of the Company are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 

 

 

 



 15 

 

 

(oo)           Clinical Studies. All preclinical and clinical studies conducted
by or on behalf of the Company that are material to the Company and the
Subsidiaries, taken as a whole, are or have been adequately described in the
Registration Statement, the Prospectus and the Prospectus Supplement in all
material respects. To the Company’s knowledge, after reasonable inquiry, the
clinical and preclinical studies conducted by or on behalf of the Company and
its Subsidiaries that are described in the Registration Statement, the
Prospectus and the Prospectus Supplement or the results of which are referred to
in the Registration Statement, the Prospectus and the Prospectus Supplement were
and, if still ongoing, are being conducted in material compliance with all laws
and regulations applicable thereto in the jurisdictions in which they are being
conducted and with all laws and regulations applicable to preclinical and
clinical studies from which data will be submitted to support marketing
approval. The descriptions in the Registration Statement, the Prospectus and the
Prospectus Supplement of the results of such studies are accurate and complete
in all material respects and fairly present the data derived from such studies,
and the Company has no knowledge of any large well-controlled clinical study the
aggregate results of which are inconsistent with or otherwise call into question
the results of any clinical study conducted by or on behalf of the Company that
are described in the Registration Statement, the Prospectus and the Prospectus
Supplement or the results of which are referred to in the Registration
Statement, the Prospectus and the Prospectus Supplement. Except as disclosed in
the Registration Statement, the Prospectus and the Prospectus Supplement, the
Company has not received any written notices or statements from the FDA, the
European Medicines Agency (“EMA”) or any other governmental agency or authority
imposing, requiring, requesting or suggesting a clinical hold, termination,
suspension or material modification for or of any clinical or preclinical
studies that are described in the Registration Statement, the Prospectus and the
Prospectus Supplement or the results of which are referred to in the
Registration Statement, the Prospectus and the Prospectus Supplement. Except as
disclosed in the Registration Statement, the Prospectus and the Prospectus
Supplement, the Company has not received any written notices or statements from
the FDA, the EMA or any other governmental agency, and otherwise has no
knowledge or reason to believe, that (i) any investigational new drug
application for potential product of the Company is or has been rejected or
determined to be non-approvable or conditionally approvable; and (ii) any
license, approval, permit or authorization to conduct any clinical trial of any
potential product of the Company has been, will be or may be suspended, revoked,
modified or limited.

 

(pp)           XBRL Language. The interactive data in eXtensible Business
Reporting Language included as an exhibit to any document incorporated by
reference into the Registration Statement fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(qq)           Material Agreements.  Except as set forth in the SEC Reports,
neither the Company nor any Subsidiary of the Company is a party to any written
or oral contract, instrument, agreement commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to an annual report on Form 10-K (collectively, “Material
Agreements”).  Except as set forth in the SEC Reports, the Company and each of
its Subsidiaries have performed in all material respects all the obligations
then required to be performed by them under the Material Agreements, have
received no notice of default or an event of default by the Company or any of
its Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
Knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect.  Except as set forth in the SEC Reports, each of the
Material Agreements is in full force and effect, and constitutes a legal, valid
and binding obligation enforceable in accordance with its terms against the
Company and/or any of its Subsidiaries and, to the Knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

(rr)              Listing. The Company shall use its commercially reasonable
efforts to maintain the Common Stock’ authorization for quotation on the Trading
Market and shall notify the Investor promptly if the Common Stock shall cease to
be authorized for quotation on the Trading Market.

 

 

 

 



 16 

 

 

(ss)             Compliance with Securities Act Requirements. (A) (i) At the
time the Registration Statement initially became effective, (ii) at the time of
each amendment thereto for the purposes of complying with Section 10(a)(3) of
the Securities Act (whether by post-effective amendment, incorporated report or
form of prospectus), (iii) at the Effective Time and (iv) on the Settlement
Date, the Registration Statement and Prospectus conformed and will conform in
all material respects to the requirements of the Securities Act and did not and
will not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and (B) (i) on its date, (ii) at the time of filing the
Prospectus Supplement pursuant to Rule 424(b) and (v) on the Closing Date, the
Prospectus Supplement will conform in all material respects to the requirements
of the Securities Act, and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading. The documents
incorporated by reference in the Registration Statement, the Prospectus and the
Prospectus Supplement, when they became effective or were filed with the
Commission, as the case may be, conformed in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and none of such documents
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and any further documents so filed and incorporated by reference in
the Registration Statement, the Prospectus and the Prospectus Supplement, when
such documents are filed with Commission, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(tt)              Form S-3. The Company meets the requirements for, and comply
with the conditions for the use of, Form S-3 under the Securities Act and the
Rules and Regulations. The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act. The proposed offering of the Shares may be made pursuant to
General Instruction I.B.1. of Form S-3. The Company is not a shell company (as
defined in Rule 405 of the Securities Act) and has not been a shell company for
at least 12 calendar months previously and if it has been a shell company at any
time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

 

3.2              Representations and Warranties of the Investor. The Investor
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows (unless as of a specific date therein):

 

(a)               Organization; Authority. Such Investor is either an individual
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Investor of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Investor. Each Transaction Document to which it is a party has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)               Investor Status. At the time such Investor was offered the
Securities, it was, and as of the date hereof it is: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Investor is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and is neither employed
by nor an Affiliate of a broker-dealer.

 

 

 



 17 

 

 

(c)               Experience of Such Investor. Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Investor is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment. The Investor acknowledges
that its investment contemplated by this Agreement involves a high degree of
risk.

 

(d)               Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor first received a term sheet (written or oral) as of
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Investor’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Furnishing of Information. Until the earliest of the time that
no Investor owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act. As long as any Investor owns Securities, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Investor and make publicly available in
accordance with Rule 144(c) such information as is required for the Investor to
sell the Securities, including without limitation, under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration under the
Securities Act, including without limitation, within the requirements of the
exemption provided by Rule 144.

 

4.2              Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

 

 



 18 

 

 

4.3              Securities Laws Disclosure; Publicity. The Company shall, by
8:30 a.m. (New York City time) on the 2nd Trading Day immediately following the
date hereof, issue a press release disclosing the material terms of the
transactions contemplated hereby, and issue a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto within the time required
by the Exchange Act. From and after the issuance of such press release, the
Company shall have publicly disclosed all material, non-public information
delivered to the Investor by the Company or any of its subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and the
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Investor shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Investor, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Investor, except
(a) as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Investor with prior
notice of such disclosure permitted under this clause (b). Investor acknowledges
that its identity will be disclosed by the Company to the NYSE/AMEX in
connection with the listing of the Securities with the NYSE/AMEX.

 

4.4              Shareholder Rights Plan. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that any
Investor is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Investor could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Investor.

 

4.5              Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company covenants and agrees that neither it, nor any other
Person acting on its behalf will provide any Investor or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Investor covenants
and agrees that, neither it, nor any other Person acting on its behalf will seek
to obtain any information that constitutes material non-public information,
unless prior thereto such Investor shall have executed a written agreement with
the Company regarding the confidentiality and use of such information.

 

4.6              Use of Proceeds. The Company shall use the net proceeds from
the sale of the Shares hereunder for working capital purposes and capital
expenditures as set forth in the Prospectus Supplement.

 

4.7              Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.

 

4.8              Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such Trading Market
and promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.

 

 



 19 

 

 

4.9            Intentionally Left Blank.

 

4.10          Certain Transactions and Confidentiality. The Investor covenants
that neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Sections 2.7 and 4.3.  The Investor
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Sections 2.7 and 4.3, it will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Disclosure Schedules.  Notwithstanding the foregoing
and notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) Investor makes no
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.3, (ii) Investor
shall not be restricted or prohibited from effecting any transactions in any
securities of the Company in accordance with applicable securities laws from and
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in
Sections 2.7 and 4.3 and (iii) Investor shall not have any duty of
confidentiality to the Company or its Subsidiaries after the issuance of the
initial press release as described in Sections 2.7 and 4.3.  Notwithstanding the
foregoing, in the case Investor is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement.

 

4.11          Filing of Prospectuses. The Company has filed or will file each
Prospectus (including the Prospectus Supplement) pursuant to and in accordance
with Rule 424(b) not later than the 2nd business day following the earlier of
the date it is first used or the execution and delivery of this Agreement. The
Company has complied and will comply with Rule 433.

 

4.12          Filing of Amendments; Response to Commission Requests. The Company
will promptly advise the Investor of any proposal to amend or supplement the
Registration Statement or any Prospectus or Prospectus Supplement at any time,
will offer the Investor a reasonable opportunity to comment on any such
amendment or supplement and will not file any such proposed amendment or
supplement to which you reasonably object; and the Company will also advise the
Investor promptly of (i) the filing of any such amendment or supplement, (ii)
any request by the Commission or its staff for any amendment to the Registration
Statement, for any supplement to any Prospectus or Prospectus Supplement or for
any additional information, (iii) the institution by the Commission of any stop
order proceedings in respect of the Registration Statement or the threatening of
any proceeding for that purpose, and (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
in any jurisdiction or the institution or threatening of any proceedings for
such purpose. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or the suspension of any such qualification and,
if issued, to obtain as soon as possible the withdrawal thereof.

 

4.13          Continued Compliance with Securities Laws. If, at any time when a
Prospectus or Prospectus Supplement relating to the Shares is (or but for the
exemption in Rule 172 would be) required to be delivered under the Securities
Act, any event occurs as a result of which the Prospectus or Prospectus
Supplement as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary at any time to amend the
Registration Statement or supplement the Prospectus or Prospectus Supplement to
comply with the Securities Act, the Company will promptly notify the Investor of
such event so that any use of any Prospectus or Prospectus Supplement may cease
until it is amended or supplemented and will promptly prepare and file with the
Commission and furnish, at its own expense, to the Investor in such quantities
as the Investor may reasonably request, an amendment or supplement which will
correct such statement or omission or an amendment which will effect such
compliance.

 

4.14          Rule 158. As soon as practicable, but not later than 16 months,
after the date of this Agreement, the Company will make generally available to
its security holders an earnings statement covering a period of at least 12
months beginning after the date of this Agreement and satisfying the provisions
of Section 11(a) of the Act and Rule 158.

 

 

 



 20 

 

 

4.15          Furnishing of Prospectuses. The Company will furnish to the
Investor, at the Investor’s expense, copies of the Registration Statement,
including all exhibits, any Prospectus or Prospectus Supplement and all
amendments and supplements to such documents, in each case as soon as available
and in such quantities as the Investor reasonably requests.

 

4.16          Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Investor, it has not made and will
not make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Company and the Investor is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus.

 

4.17          Subsequent Equity Sales. For a period of 60 calendar days from the
date hereof the Company shall not issue or sell shares of the Company’s Common
Stock other than to the Investor, which are freely tradable and transferable and
without restriction on resale pursuant to the Prospectus Supplement or otherwise
at a price per share at or below the Purchase Price.

 

ARTICLE V.

TERMINATION

 

5.1             Termination.  This Agreement shall terminate automatically on
the 1 year anniversary of this Agreement.

 

5.2             Effect of Termination.  Upon termination of this Agreement as
pursuant to Section 5.1 this Agreement shall become void and of no further force
and effect, except that (i) the provisions of Article III (Representations and
Warranties of the Company), Article IX (Indemnification), Article IV (Other
Agreements), Article V (Termination) and Article VI (Miscellaneous) shall remain
in full force and effect for 18 months following such termination
notwithstanding such termination, and, (ii) so long as the Investor owns any
Shares, the covenants and agreements of the Company contained in Article IV
(Other Agreements) shall remain in full force and notwithstanding such
termination for a period of 6 months following such termination.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1              Fees and Expenses. Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Investor. Notwithstanding the
foregoing, in consideration for the Investor’s execution and delivery of this
Agreement, concurrently with the execution and delivery of this Agreement on the
Effective Date, the Company shall deliver irrevocable instructions to its
transfer agent to issue to the Investor, not later than 4:00 p.m. (New York City
time) on the 5th Trading Day immediately following the Closing Date in
accordance with the terms of this Agreement. For the avoidance of doubt, all of
Purchased Shares and Additional Shares shall be fully earned as of the Effective
Date.

 

6.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

 

 



 21 

 

 

6.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or e-mail (with confirmation of transmission) on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

 

6.4              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Investor. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

6.5              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

6.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor (other than by
merger). The Investor may assign any or all of its rights under this Agreement
to any Person to whom such Investor assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Investor.”

 

6.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.8              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.6, the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

6.9            Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.

 

 

 



 22 

 

 

6.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.11          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

6.12          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

6.13          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

6.14          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or a Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15          Intentionally Left Blank.

 

6.16          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

6.17          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

6.18          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

 

 

 

 



 23 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CANNABICS PHARMACEUTICALS INC.

 

 

Address for Notice:

By: /s/ Itamar Borochov                        

Name: Itamar Borochov

Title: CEO

 

With a copy to (which shall not constitute notice):

E-mail:  

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR INVESTOR FOLLOWS]

 

 

 

 

 

 

 

 

 



 24 

 

 

[INVESTOR SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investor: D-Beta One EQ, Ltd.

 

Executed By: Delta Beta Advisors, LLC

 

In its capacity as Investment Manager

 

Signature of Authorized Signatory of Investor:   /s/ David Gonzalez   

 

Name of Authorized Signatory: David Gonzalez

 

Title of Authorized Signatory: Member & Investment Manager & General Counsel

 

Email Address of Authorized Signatory:_________________________________________

 

Address for Notice of Investor:

 

1012 Springfield Avenue Mountainside, NJ 07092

 

 

 

 

Address for Delivery of Securities for Investor (if not same as address for
notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 

 



 25 

 

 

EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT
FORM OF SALE AND PURCHASE NOTICE

 

Reference is made to the Securities Purchase Agreement dated as of May 8, 2017
(the  “Purchase Agreement”) between Cannabics Pharmaceuticals Inc., a
corporation organized and existing under the laws of the State of Nevada (the
“Company”), and the Investor signatory thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement. In accordance with and pursuant to Section 2.2 of the
Purchase Agreement, the Company hereby issues this Sale and Purchase Notice for
the sale and purchase of Shares indicated below.

 

Purchase Amount: $3,000,000

 

 

Purchase Price: $1.00

Number of Purchased Shares to be Issued: 3,000,000

 

Settlement Date:

     

On behalf of the Company, the undersigned hereby certifies to the Investor that
(i) to the Company’s knowledge, the sale of Shares pursuant to this Sale and
Purchase Notice shall not cause the Company to sell or the Investor to purchase
shares of Common Stock which would cause the aggregate number of shares of
Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates to exceed the Ownership Limitation, (ii) as of the date hereof, the
Company does not possess any material non-public information, and (iii) the
Company has performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Purchase Agreement to be
performed, satisfied or complied with by the Company at or prior to the date
hereof and shall perform, satisfy and comply in all material respects with all
covenants, agreements and conditions required by the Purchase Agreement to be
performed, satisfied or complied with by the Company at or prior to the
applicable settlement date, including without limitation, delivery of all
certificates and opinions required to be delivered by the Purchase Agreement.

 

Dated: May 8, 2017

 

 

 

 

[Signature Page Follows]

 

 

 



 26 

 

 

By:___________________________ 
Name
Title:

   

AGREED AND ACCEPTED

D-Beta One EQ, Ltd.

By: Delta Beta Advisors, LLC

Its: Investment Manager

 

 

 

 

By:                                        
Name
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 27 

 

 

EXHIBIT B

 

 

ADDITIONAL SHARE SUBSCRIPTION NOTICE

 

The undersigned holder hereby exercises the right to purchase ______________ of
the shares of Common Stock (“Additional Shares”) of Cannabics Pharmaceuticals
(the “Company”), evidenced by the attached Securities Purchase Agreement (the
“Purchase Agreement”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Purchase Agreement.

 

Specify Method of exercise by check mark:

 

1. ___ Cash Basis Purchase

 

(a) Payment of Additional Share Purchase Price. The Investor shall pay the
Aggregate Additioanl Share Purchase Price of $______________ to the Company in
accordance with the terms of the Purchase Agreement.

 

(b) Delivery of Additional Shares. The Company shall deliver to the Investor
_________ Additional Shares in accordance with the terms of the Purchase
Agreement.

 

 

 

 

Date: _______________ __, ______

 

Name of Registered Holder

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

 

 

 

 

 

 

 

 



 28 

 

 

EXHIBIT C

 

OPINION OF COUNSEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 29 

 

 

Disclosure Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 30 

 